PER CURIAM.
By original proceeding of mandamus, petitioner seeks to require his special assistant public defenders to provide copies of relevant documents relating to his conviction which has been affirmed on direct appeal. See Coates v. State, 638 So.2d 70 (Fla. 3d DCA 1994). It is apparent from the attachments to the petition that the documents sought have not been furnished because no funds are provided to reimburse the special assistant public defender for the cost of duplicat-. ing and forwarding same to petitioner. It is also noted that the original documents cannot be forwarded to petitioner because a special assistant public defender is required by In *696Re: Special Assistant Public Defenders, Method of Appointment & Compensation, no. 92-1 Administrative Order no. 92-38 to maintain same for a period of three years from the closing of the case.1
We decline to issue a rule to show cause. By accepting an appointment as special assistant public defender, counsel does not become obligated to bear the cost of furnishing documents to an indigent defendant, even though a duly constituted public defender’s office, which is properly funded for such cost items, may be so required. See Dennis v. Brummer, 479 So.2d 857 (Fla. 3d DCA 1985).

. Order no. 92-38 establishes rules which are set forth in a billing manual which reads in pertinent part:
4. Maintenance of Records
A. Records must be kept by the SAPD for three years, regardless of which method is used for filing the application. The SAPD must maintain a copy of the Order of Appointment, a copy of the case docket (obtainable from the clerk), a copy of the Motion and Affidavit for attorneys Fees filed with the Clerk and all support records. At any time during this three year period, a SAPD may be called upon by the Circuit Committee, the County Attorney, the Administrative office of the courts (AOC), the County Auditor or by court order to produce these records to verify present or past representations.
Special Public Defenders Official Billing Manual (emphasis in the original).